Citation Nr: 1724975	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  10-40 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent prior to March 29, 2004, and in excess of 70 percent prior to January 14, 2008 for panic disorder, not otherwise specified, with posttraumatic stress disorder (panic disorder).

2. Entitlement to an effective date earlier than January 14, 2008 for the award of a permanent total disability rating under 38 C.F.R. § 3.340 for service-connected panic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1971 to March 1973 and from November 1990 to June 1991, including service in the Southwest Asia theater of operations from January 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona which assigned an initial 30 percent rating for panic disorder.

Subsequently, in a November 2008 rating decision, the RO increased the Veteran's rating to 70 percent, effective March 29, 2004.  

Thereafter, in a September 2009 rating decision, the RO increased the Veteran's disability rating to 100 percent, effective February 4, 2009.  Subsequent to this grant of a 100 percent disability rating, in a September 2010 rating decision, the RO changed the effective date of the 100 percent rating from February 4, 2009 to January 14, 2008.  The RO also granted the Veteran permanent and total disability status, effective January 14, 2008.

The Veteran was scheduled to present testimony at a hearing before a Veterans Law Judge in February 2009.  However, the Veteran failed to report to the hearing.  As the record does not contain further explanation as to why the Veteran failed to report to the hearing, or a request to reschedule the hearing, the Board deems the Veteran's request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

The RO has addressed the issue on appeal as one for an earlier effective date; but, the issue is actually entitlement to an increased initial rating in excess of 70 percent for panic disorder prior to January 14, 2008.  Although the question of when entitlement arose for a 100 percent rating for panic disorder could be addressed as either an "effective date" or "increased rating" issue, adjudicating the issue as an increased rating is potentially more favorable to the Veteran.  The Board finds that there is no prejudice to the Veteran in now adjudicating the issue as an increased rating appeal rather than an effective date appeal because the adjudicative question of when "entitlement arose" to the 100 percent rating for panic disorder is the same adjudicative question as whether a higher 100 percent rating for PTSD was warranted for the period prior to January 14, 2008.


FINDINGS OF FACT

1. From the date of grant of service connection until March 28, 2004, the symptoms of the Veteran's panic disorder were most analogous to occupational and social impairment with deficiencies in most areas.

2. Beginning March 29, 2004, the symptoms of the Veteran's panic disorder became most analogous to total occupational and social impairment.

3. The total occupational and social impairment resulting from panic disorder became permanent in nature effective March 29, 2004.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for an initial rating of 70 percent for panic disorder have been met from November 27, 1998 to March 28, 2004.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9421 (2016). 

2. Resolving reasonable doubt in the Veteran's favor, the criteria for an initial rating of 100 percent for panic disorder have been met since March 29, 2004, but no earlier.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9421 (2016). 

3. Resolving reasonable doubt in the Veteran's favor, the criteria for a permanent total disability rating under 38 C.F.R. § 3.340 have been met from March 29, 2004. 38 U.S.C.S. §§ 1502 (a), 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.340(a), (b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Initial Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.S. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7.

Where, as here, a Veteran expresses dissatisfaction with the assignment of an initial rating following an award of service connection for a disability, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder, the rating agency will consider the level of social impairment but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Under 38 C.F.R. § 4.130, psychiatric impairment is rated under the General Rating Formula for Mental Disorders.  Under that formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology, and the plain language of the regulation makes it clear that a Veteran's impairment must be "due to" those symptoms, and that a Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Another factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).   Id.  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id. 

The Veteran's service-connected panic disorder is currently rated as 100 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9412, effective January 14, 2008.  Following a review of the evidence of record, the Board finds that, when reasonable doubt is resolved in the Veteran's favor, his symptoms warrant: (1) the assignment of a 70 percent rating from November 27, 1998 to March 28, 2004; and (2) the assignment a 100 percent rating from March 29, 2004 forward.

A. From November 27, 1998 to March 28, 2004

On November 27, 1998, the Veteran filed his claim for service connection for panic disorder.  Submitted with his claim was a statement from his spouse wherein she stated that the Veteran did not like going out of the house.  Additionally, the Veteran's spouse stated that the Veteran did not like dealing with people and often avoided others if the situation could lead to a confrontation.  The Veteran's spouse also stated that, occasionally, the Veteran would stay in the bedroom all day, leaving only to eat.

The Veteran was afforded a VA examination in March 1999 in regard to his claim.  During this examination, the Veteran reported panic attacks about 5 times a week of 10 to 15 minutes' duration.  The Veteran stated that when they occurred, it felt like an elephant was sitting on his chest and he became apprehensive and disoriented.  The Veteran stated that he was afraid to go outside and tried to avoid people.  Regarding his employment, the Veteran described his work as piecemeal.  The Veteran stated that he worked part-time delivering newspapers at night, as an umpire, as a child support enforcement officer, and in legal assistance.

During a mental status examination, the Veteran displayed: good memory; orientation in all spheres; rapid speech; a rapid, spontaneous, and sometimes overabundant thought process; goal-oriented and logical continuity of thought with considerable rambling; anxious mood; broad affect; and good judgment and insight.  The Veteran did not display suicidal or homicidal ideations or delusions, ideas of reference, or feelings of unreality.  The examiner diagnosed the Veteran with panic disorder with agoraphobia and assigned a GAF score of 60.

The Veteran was afforded another VA examination in March 2002.  During this examination the Veteran stated that he had not had treatment for his panic disorder for over one year.  The Veteran stated that he was trying on his own to gain mastery over his condition.  The Veteran reported anxiety and general avoidance behaviors.  Specifically, the Veteran stated that he did not answer the phone or the door as he became fearful and had palpitations when hearing a ring or knock.  The Veteran reported that he only left his home during odd hours when roads or stores were less crowded.  To avoid going outside, the Veteran had altered his employment by developing a part-time paralegal consulting business that he operated at home.  Although he denied feeling depressed and hopeless, the Veteran stated that he was easily frustrated and angered by situations that altered his routine.  During a mental status examination, the Veteran denied suicidal ideations and auditory, visual, or tactile hallucinations.  The examiner diagnosed the Veteran with panic disorder with agoraphobia and assigned a GAF score of 65.

After reviewing the evidence of record, the Board finds that from November 27, 1998-the initial effective date for the grant of service connection-to March 28, 2004, the Veteran's panic disorder symptoms resulted in occupational and social impairment with deficiencies in most areas-the criteria for a 70 percent rating.  Specifically, the evidence demonstrates near-continuous panic attacks; impaired anger control; difficulty in adapting to stressful circumstances, including work or a worklike setting; and an inability to establish and maintain effective relationships.  As such, resolving all doubt in his favor, the criteria for an initial 70 percent disability rating, but no higher, have been met, effective from November 27, 1998 to March 28, 2004, and the claim is granted.  See 38 C.F.R. § 4.130.

On the other hand, a 100 percent disability rating is not warranted as the record does not support a finding of total occupational and social impairment prior to March 29, 2004.  Specifically, the record is devoid a showing of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

In reaching this conclusion that a 100 percent evaluation is not warranted, the Board has considered the applicability of the benefit of the doubt doctrine.  However, to the extent that the Veteran's claim for an increased initial evaluation for panic disorder is being denied, the Board finds that the preponderance of the evidence is against an evaluation higher than that assigned herein.  See 38 U.S.C.S. § 5107 (LexisNexis 2017); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

B. From March 29, 2004 Forward

On March 29, 2004, the Veteran was provided another VA examination as to the nature and severity of his panic disorder.   During this examination, the Veteran complained of trembling hands, chest pressure, racing thoughts, trouble breathing, sweating, anger, and irritability.  The Veteran reported that he punched holes in the walls of his home about two or three times a month.  He stated that he had trouble sleeping as he had night sweats and frequent dreams involving death.  He also reported disorientation, confusion, and hypervigilance and suicidal ideations.

The Veteran also stated that the sound of children screaming or shouting provoked bouts of anxiety.  In regard to social activities, the Veteran stated that he avoided crowds-including going shopping or to the movie theater-going near automobile accidents, and the smell of diesel fumes.  The Veteran stated that he had emergency medical technician training and volunteered with local fire departments, but could not help any more.  Additionally, the Veteran said that he used to volunteer and play taps at military funerals but could not do so any longer as it made him teary.  The Veteran reported having only one friend, but the Veteran had no contact with him.

In regard to his occupational history, the Veteran stated that he was formerly a child support enforcement officer but lost that job after directing an anger outburst towards a client.  At the time of the examination, the Veteran stated that he worked as a paralegal doing independent contracts.

During a mental status examination, the Veteran: was fully oriented; displayed a blunted affect; was in an anxious and tearful mood; admitted to dissassociative episodes and disorientation when under stress; displayed fair eye contact and normal speech; reported variable memory and concentration; and had intact judgment except when stressed, as the Veteran reported he then is impulsive and extremely angry.  The examiner diagnosed the Veteran with panic disorder with agoraphobia as well as chronic severe posttraumatic stress disorder (PTSD).  

The examiner assigned a GAF score of 42 and opined that the Veteran's panic disorder has interfered with his occupation, marriages, and his parenting ability.  The examiner also stated that the symptoms interfered with the Veteran's mood, self-concept, judgment, and self-esteem.

Following the March 2004 VA examination, in September 2005, the Veteran reported for treatment for his panic disorder at the Phoenix, Arizona VA Medical Center (VAMC).  The Veteran had not been seen for treatment in over four months and was not taking medications for his condition as he previously could not afford the medications.  When the Veteran did take a selective serotonin reuptake inhibitor, it resulted in sexual dysfunction leading to feelings of depression.  The Veteran stated that he was not working and had been unable to keep a job.  The Veteran reported being anxious and prone to periods of irritability.  Specifically, the Veteran said that he had anxiety and became panicked from the moment he left his house.  The Veteran's sleep, energy level, and concentration remained poor.  The Veteran reported a recent episode of anger, crying spells, and franticness after he misplaced an electronic device.  The clinician recorded that the Veteran was well-dressed, groomed, and displayed primarily normal results during a mental status examination.  The clinician noted that the Veteran denied suicidal ideations or psychotic symptoms.  The clinician then diagnosed the Veteran with panic disorder with agoraphobia, PTSD, and depressive disorder not otherwise specified.  The clinician assigned the Veteran a GAF score of 65. 

Several months later, in a June 2006 VA treatment record, the Veteran reported that he was unable to work as others would not hire him.  The Veteran described being a catch-22 in regard to taking medications for his panic disorder.   If he took medications in the evening, he awoke with headaches.  But, if he took them in the morning, he reported being tired and needing to sleep in the early afternoon.  However, he stated that he would have a panic attack without medication.  

In addition to his medication complications, the Veteran reported an exaggerated startle response and difficulty concentrating.  The clinician noted mild memory problems during a mental status examination regarding immediate recall.  The clinician then diagnosed the Veteran with panic disorder with agoraphobia, PTSD, and assigned a GAF score of 63.  

The Veteran was provided another VA examination in November 2007 in connection with his panic disorder.  The Veteran reported increased dreams and night sweats as well as more problems with low energy and motivation.  The Veteran reported panic attacks once a day during which he felt short of breath, lightheaded, and confused.  The Veteran displayed low self-esteem-which the examiner noted had declined even further since the March 2004 VA examination.  The Veteran said that his concentration and short-term memory had declined and that he wrote notes or used an electronic device to write down task lists or else he could not remember what to do on a daily basis.  The Veteran reported isolative behaviors-i.e. screening his calls and always keeping the blinds pulled down across his windows.  The Veteran described avoidance behaviors and even reported that he had avoided VA for the past year.  The Veteran also said that he was easily startled by the phone ringing.

Regarding his personal life, the Veteran stated that he still lived with his wife and two daughters, but they had lost their home because he was not working.  The Veteran reported marital stress and being so angry to the point of throwing things in his house.  The Veteran stated that his behavior upset his eight-year old daughter.  The Veteran did not have any close friends and only enjoyed building models and cooking.  After performing a mental status examination, the examiner diagnosed the Veteran with PTSD, and panic disorder not otherwise specified.  The examiner then assigned a GAF score of 36.  The examiner explained that the Veteran's GAF score was adjusted downwards since the last VA examination as the Veteran was no longer employed.  Additionally, it had become clear that the Veteran's report of employment during the March 2004 VA examination was only marginal at best.  The examiner stated that she did not know why other VA clinicians assigned the Veteran higher GAF scores.  Nonetheless, the examiner explained that the Veteran tended to deny or conceal the extent of his symptoms as his self-esteem was so low and he did not want to acknowledge that he was helpless or unemployable.  The examiner then stated that the Veteran's GAF score during the March 2004 VA examination should have been 38. 

Although the Veteran did not display: persistent delusions or hallucinations; memory loss for names of close relatives, his own name, or occupation; or disorientation to time or place, his disability picture since March 29, 2004 has demonstrated: gross impairment in thought processes; grossly inappropriate behavior; persistent danger of hurting himself or others; and an intermittent inability to perform activities of daily living-symptoms representative of total social and occupational impairment.  The Board finds these symptoms first became present on March 29, 2004-the date of the VA examination discussed above.  See 38 C.F.R. § 3.400 (describing the methodology for the assignment of effective dates). 
 
In granting the Veteran's claim, the Board takes into account the GAF scores assigned during the March 2004 and November 2007 VA examinations.  During the March 2004 VA examination, the examiner assigned the Veteran a GAF score of 42, indicative of serious symptoms or serious impairment in social, occupational, or school functioning.  Further, during the November 2007 VA examination, the examiner assigned a GAF score of 36, indicative of impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  The Board places particular weight on the November 2007 examiner's opinion that the March 2004 GAF score should have been 38, an even lower score, due to the Veteran's inability to maintain employment at that time.  

In making this decision, the Board is cognizant that the September 2005 and June 2006 VA treatment records depict a less severe disability picture.  However, the Board assigns them less weight as the November 2007 VA examiner explained that the Veteran tended to deny or conceal his symptoms due to extremely low self-esteem as well as an inability to acknowledge his unemployability or sense of helplessness.  

In sum, the Veteran's disability picture is analogous to total social and occupational impairment.  Thus, resolving all doubt in his favor, the criteria for a 100 percent disability rating have been met, effective March 29, 2004.  See 38 C.F.R. § 4.130.
Earlier Effective Date for a Permanent and Total Disability Rating

Generally, total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent. 38 C.F.R. § 3.340(a). 

Under 38 C.F.R. § 3.340(b), permanence of total disability will be taken to exist when such impairment is reasonably certain to continue throughout the life of the disabled person.  The permanent loss or loss of use of both hands, or of both feet, or of one hand and one foot, or of the sight of the eyes, or becoming permanently helpless or bedridden constitutes permanent total disability.  Diseases and injuries of long standing which are actually totally incapacitating will be regarded as permanently and totally disabling when the probability of permanent improvement under treatment is remote.  Permanent total disability ratings may not be granted as a result of any incapacity from acute infectious disease, accident, or injury, unless there is present one of the recognized combinations or permanent loss of use of extremities or sight, or the person is in the strict sense permanently helpless or bedridden, or when it is reasonably certain that a subsidence of the acute or temporary symptoms will be followed by irreducible totality of disability by way of residuals.  The age of the disabled person may be considered in determining permanence.  Id.  Other factors to consider include failure to pursue treatment and whether the disability has been shown to be of longstanding duration, actually totally incapacitating, or of such a nature as to render the probability of permanent improvement remote.  See KL v. Brown, 5 Vet. App. 205, 208 (1993).

The Veteran seeks an earlier effective date for his award of a permanent total rating under 38 C.F.R. § 3.340 based on the severity and permanence of his panic disorder.  After reviewing the evidence of record, the Board finds that the Veteran's panic disorder first became permanent and total on March 29, 2004.  Accordingly, the Board will grant the Veteran's claim.

Specifically, as mentioned in the previous section, the Veteran's panic disorder has caused total occupational and social impairment since March 29, 2004-the date of the March 2004 VA examination.  During the November 2007 VA examination, the examiner assigned the Veteran a GAF score of 36 and explained that the Veteran's symptoms were severe even in March 2004, as the Veteran was unemployable and helpless at the time of the March 2004 VA examination.  The examiner stated that in March 2004, the Veteran should have been assigned a GAF score of 38, indicative of impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.

Importantly, from the November 2007 VA examination report, it is apparent that the Veteran's condition did not on the whole improve during the approximate three-year gap between VA examinations.  As such, the Board finds the Veteran's panic disorder to be of longstanding duration, totally incapacitating, and of such a nature as to render the probability of permanent improvement remote.  For these reasons, the Board finds that the criteria for a permanent and total rating under 38 C.F.R. § 3.340 for panic disorder are met, effective March 29, 2004.  


ORDER

Entitlement to a disability rating of 70 percent for panic disorder is granted, from November 27, 1998 to March 28, 2004.

Entitlement to a disability rating of 100 percent for panic disorder is granted, effective March 29, 2004.

A permanent total disability rating under 38 C.F.R. § 3.340 for panic disorder is granted, effective March 29, 2004.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


